Citation Nr: 0943616	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a seizure disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1977 to January 1982 and from March 1984 to August 
1984.  He also had subsequent service with the United States 
Naval Reserves (USNR), to include a period of inactive duty 
for training (INACDUTRA) on September 20, 1986, the date of 
the seizure for which service connection is sought.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2009, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the claims file.

Although the RO reopened the Veteran's claim of service 
connection for a seizure disorder in an April 2008 
supplemental statement of the case (SSOC), the question of 
whether new and material evidence has been received to reopen 
such a claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end; hence, what the RO may have determined in 
this regard is irrelevant.  Jackson, 265 F.3d at 1369; 
Barnett, 83 F.3d at 1383.  The Board has characterized the 
Veteran's claim accordingly.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied 
service connection for grand mal seizures on the basis that 
this disorder neither occurred in nor was caused by service.  

2.  Evidence received since the December 2002 rating decision 
does not tend to show that the Veteran's current seizure 
disorder was manifest in, or is otherwise related to, his 
service, does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a seizure 
disorder, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a seizure disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2005 letter provided notice in 
accordance with Kent, and explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing, and informed him of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) and 
postservice treatment records (to include from the Social 
Security Administration) have been secured and the Veteran 
has been afforded a videoconference hearing before the 
undersigned.  The duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. 
§ 3.159 (c)(4)(iii).  The appellant has not identified any 
evidence that remains outstanding.  VA's duty to assist is 
met.  

B.  Legal Criteria, Factual Background, and Analysis

The Veteran's claim of service connection for a seizure 
disorder was denied by an unappealed December 2002 rating 
decision.  Generally, when a claim is disallowed, it may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
However, a claim on which there is a final decision may be 
reopened if new and material evidence is received.  
38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380- 81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.  

Evidence of record in December 2002 included the Veteran's 
STRs which reveal that, on September 20, 1986, he was 
attending reserve training (INACDUTRA) and had a sudden onset 
of a grand mal seizure.  These records include a report from 
the USNR physician who initially examined the Veteran which 
notes that the Veteran struck his head during the initial 
fall when the seizure started.  The STRs records reflect that 
the Veteran was transported to a private hospital for 
treatment of the seizure.  The private hospitalization 
records note that although the Veteran denied any previous 
episodes of seizures at the time of admission and admitted to 
drinking heavily the evening before the onset of the seizure; 
when his mother arrived the following day, she related that 
he had in fact had another seizure approximately six months 
prior.  At this time, the Veteran stated that he had seen a 
physician in his hometown and had been started on Dilantin 
but he stopped on his own to see if the seizure would recur.  
The final diagnosis was grand mal seizures secondary to 
hypertension and alcohol withdrawal.  

Upon consideration of the foregoing, by a December 2002 
rating decision, service connection for grand mal seizures 
was denied on the basis that this disorder neither occurred 
in nor was caused by service.  

Evidence received since December 2002 includes private 
treatment records (to include from the Social Security 
Administration) which reflect ongoing treatment for a seizure 
disorder and the Veteran's written communications and hearing 
testimony.  Private treatment records reflect findings of 
seizure disorder of unknown etiology as well as findings of a 
seizure disorder likely related to withdrawal seizures in the 
past.  Private treatment records include a December 1986 
notation in connection with the refill of Veteran's Dilantin 
prescription.  It is noted that he had his first seizure one 
and one half years prior; however, no W/U (work-up) was done 
at that time due to finances.  It is further noted that he 
had another seizure despite being on Dilantin recently while 
he was on reserves.  

The Veteran's written communications and September 2009 
videoconference hearing testimony reflect his contention that 
he had not experienced seizures prior to September 1986, when 
he was in the reserves.  He claims that his initial seizure 
was in September 1986 and any notations of prior episodes of 
seizures is inaccurate.  He further testified that the 
notation that alcohol is a contributing factor is also false 
because his personal doctor states that he has seizures of 
unknown etiology.  During his hearing, the Veteran explained 
that the new and material evidence is the fact that the 
medical records issued by the naval reserve center and the 
hospital are inaccurate.  

At the outset, the Board notes that a seizure (of itself) is 
a manifestation of an underlying disease, and not an injury 
(although an injury may result from a seizure).  In the 
instant claim to reopen the Veteran seeks service connection 
for an underlying (seizure disorder) disease process, not for 
any pathology due to superimposed injury sustained as a 
result of his seizure on INACDUTRA.  Furthermore, it is not 
alleged, and the record does not show or suggest, that the 
seizure on INACDUTRA resulted from an injury.

The private medical records he has submitted in connection 
with his claim to reopen are new to the extent that they were 
not previously of record; however, to the extent that they 
document that the Veteran has a seizure disorder, they are 
merely cumulative (and not new evidence), as such was 
previously shown, and is not in dispute.  Furthermore, they 
are not material as they do not show, or tend to show, that 
the underlying seizure disorder for which service connection 
is sought is related to the Veteran's service.  In fact, the 
only additional evidence received since the December 2002 
rating decision that pertains to the etiology of the 
Veteran's seizure disorder is against his claim; 
specifically, private treatment records note that he had his 
initial seizure one and one half years prior to December 1986 
(and another more recently on reserve duty -INACDTRA).

The Veteran has not submitted any competent (medical) 
evidence since the December 2002 rating decision relating his 
seizure disorder to his service.  Thus, there is no new and 
material evidence to reopen his claim.  He has only submitted 
his own statements contesting the accuracy of medical reports 
indicating his initial seizure was prior to September 1986.  
His allegations are not new evidence, and as discussed above, 
are not material to the matter at hand. 

No additional competent evidence received since December 2002 
rating decision relates to the unestablished fact necessary 
to substantiate the Veteran's claim of service connection for 
a seizure disorder, i.e., relates the disability to his 
active service, or raises a reasonable possibility of 
substantiating the claim.  Therefore, the additional evidence 
received since the December 2002 rating decision is not new 
and material, and the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
seizure disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



